Order entered April 8, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-00923-CR
                                     No. 05-13-00933-CR

                              REBECCA JEAN CAGLE, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F11-45513-P, F10-11213-P

                                           ORDER
        The Court REINSTATES the appeal.

        On March 24, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On March 31, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

March 24, 2014 order requiring findings.

        We GRANT the March 31, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.
       We GRANT appellant’s March 31, 2014 motion to supplement the record. We ORDER

the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this order,

supplemental records containing the capias issued on January 11, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                    /s/   LANA MYERS
                                                          JUSTICE